Citation Nr: 0522936	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as residuals of cold weather exposure, to include 
emphysema.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel

INTRODUCTION

The veteran had active service from October 1953 to June 
1957.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

On three previous occasions - in September 2000, August 2002, 
and February 2004 - the Board remanded this matter for 
further evidentiary development related to the veteran's lung 
disorder claim.  For reasons that are unclear, the February 
2004 decision listed the docket number as 03-05 672.  


FINDING OF FACT

The veteran's lung disorder is not related to active service.


CONCLUSION OF LAW

The veteran's lung disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2004); 
VAOPGCPREC 2-93 (June 1993), VAOPGCPREC 19-97 (May 13, 1997); 
VAOPGCPREC 3-03 (July 16, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for his lung 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.  
 
I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in June 1998 setting forth the general 
requirements of then-applicable law pertaining to service 
connection, and what evidence was necessary to substantiate 
his claim.  The general notification was reiterated in the 
Statement of the Case dated in July 1998, and in four 
Supplemental Statements of the Case dated in June 1999, March 
2002, January 2003, and October 2004.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in July 2001 and March 2004.  See 38 
U.S.C.A § 5103(b) (West 2002) (providing in substance that 
after notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
private and VA medical records, as is detailed below.  VA has 
also conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A (d) (West 2002).  
The veteran was afforded three VA medical examinations 
conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his claims in November 
1997.  The RO adjudicated the claim in June 1998.  Only after 
that rating action was promulgated did the RO, in July 2001, 
provide notice to the claimant - in the form of a letter - 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2001 was not 
given prior to the first AOJ (RO) adjudication of the claims, 
the notice was provided by the AOJ (RO) prior to the latest 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the July 2001 (and March 2004) VCAA 
notice letter satisfied this "fourth element."  The Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
As described above, the RO advised him of this by way of the 
rating decision, the Statement of the Case, and the 
Supplemental Statements of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

II.  The Service Connection Claim for a Lung Disorder

In the interest of clarity, the Board will address the 
veteran's claim by providing background information, relevant 
law and regulation, an analysis, and a decision.  

In its analysis, the Board will address the veteran's claim 
in three sections.  First, the Board will address whether, as 
the veteran originally contended, in-service cold weather 
injury relates to his current lung disorder.  As tobacco 
addiction has been implicated by the facts of this case, the 
Board will then address whether the veteran's in-service 
tobacco use forms the basis for a service connection grant 
for a lung disorder.  And then, because the record 
demonstrates that the veteran had a tobacco addiction prior 
to his entry onto active service, the Board will address 
whether active service (i.e., smoking while on active duty) 
aggravated the veteran's preservice tobacco addiction.  

Private and VA medical evidence shows that the veteran 
currently has a lung disorder.  In his November 1997 claim 
for service connection, the veteran claimed that he developed 
this disorder as a result of his exposure to cold weather 
during active duty, and injury incurred therefrom.  He also 
stated that he began experiencing shortness of breath while 
on active duty.    

The RO has been unable to obtain the veteran's service 
medical records.  A May 1998 RO administrative decision, 
included in the record, found that the veteran's service 
medical records were unavailable, and perhaps destroyed by 
fire.  The RO did retrieve and include in the record a copy 
of the veteran's separation medical examination report.  In 
relevant part, the report noted the veteran's lungs as 
normal, but stated "[f]requent colds ... [f]rozen neck ... after 
standing watch for 4 hours, hospitalized 14 days, difficulty 
swallowing since.  Neck trouble, diagnosis unknown, caused by 
cold weather, 1955[.]"    

A medical nexus opinion, submitted by the veteran's private 
physician in April 1996, attributes the veteran's neck and 
pulmonary problems to his in-service cold weather injury.  

VA Compensation Examination reports dated in July 2001, 
December 2002, and September 2004 conclude differently.  Each 
attributes the veteran's lung disorder to cigarette smoking.  
The September 2004 examiner concluded, moreover, that, based 
on the evidence, it was more likely than not that the 
veteran's nicotine addiction existed prior to his entrance 
onto active duty.  

The evidence of record indicates that at 16 years of age, 
four years prior to entering service at age 20, the veteran 
smoked one package of cigarettes per day.  The record 
indicates that this one package per day usage continued 
throughout the veteran's time in service between 1953 and 
1957.  The record indicates that the veteran continued 
smoking after service until sometime in the late 1980s or 
early 1990s.       

Following review of the record in March 2005, the Board 
referred the veteran's claim to the Veterans Health 
Administration (VHA) for a specialist opinion.  The Board 
asked that a specialist comment on whether the veteran's 
preservice smoking addiction was aggravated by his service 
(i.e., by his smoking while in service).  In response, the 
specialist stated that, as the veteran maintained a one 
package per day addiction prior to service and during 
service, it was his opinion that the veteran's addiction did 
not worsen during service and therefore was not aggravated by 
service.  The specialist also observed that the veteran has 
asthma, which, in his opinion, would explain the veteran's 
shortness of breath in cold weather while in service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board finds that the record demonstrates that the veteran 
has a current lung disorder, and that, while in service, he 
incurred a cold weather injury to his neck.  Private and VA 
medical records note the veteran's emphysema and chronic 
obstructive pulmonary disease (COPD).  And the separation 
medical examination report, along with the lay statements 
received in June 1998 from the veteran's sisters, 
demonstrates that the veteran incurred a cold-weather injury 
in service.  As such, the Board finds the first and second 
elements of Pond satisfied here.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, however, the Board finds 
differently.  The three VA examiners who rendered opinions in 
this case - each reviewed the entire record - stated that the 
veteran's lung disorder was caused by the veteran's cigarette 
smoking.  And their opinions are supported by evidence 
elicited in their own examinations, and by private medical 
records reflecting the veteran's private medical treatment in 
the 1980s and 1990s.  The VA medical reports show that the 
veteran smoked for approximately 40 years.  And the private 
medical records show that the veteran's lung disorder did not 
manifest until the late 1980s, or approximately 30 years 
after separation from service.  In fact, a July 1984 private 
medical record, addressing treatment for a wasp sting, 
reports that the veteran's "only regular medication is an 
occasional antihistamine."  And a February 1986 private 
medical record notes "[n]o prior history of shortness of 
breath or wheezing."  But in that record, and in subsequent 
private medical records, the veteran's problems with 
emphysema, chronic obstructive pulmonary disease (COPD), 
bronchitis, sinusitis, and asthma are addressed.    

The Board notes that the record contains a favorable nexus 
opinion submitted by the veteran's private physician.  He 
attributed in-service cold weather injury to the veteran's 
pulmonary problems.  The Board finds this opinion of limited 
probative value, however.  The opinion lacks a factual 
predicate and detailed reasoning to support its conclusion.  
And the record indicates that, unlike the VA examiners, the 
private physician did not review the claims file - in fact, 
the opinion was rendered in April 1996, prior to the 
veteran's claim in November 1997.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993)(generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993)(the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); cf. 
Miller v. West, 11 Vet. App. 345, 348 (1998)(holding that "a 
bare conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.")  

Given the quality of the VA medical opinions, and the 
underlying medical evidence of record, the Board finds that 
the evidence of record fails to support the third element of 
Pond.  Pond, 12 Vet. App. at 346.  As such, the record fails 
to support the veteran's claim that his in-service cold-
weather injury relates to his current lung disorder.  

This does not end the Board's inquiry, however.  As each of 
the VA examiner's attributed the veteran's lung disorder to 
cigarette smoking, and as it is clear that the veteran smoked 
while in service, the Board now addresses whether the veteran 
is entitled to service connection for his current disorder 
based on his in-service smoking and tobacco addiction.  

The answer would be a definitive no if the veteran had filed 
his claim after July 9, 1998.  As a result of legislation 
that became effective on that date, the VA is prohibited by 
statute from granting service connection for death or 
disability on the basis that such death or disability 
resulted from an injury or disease attributable to the use of 
tobacco products during military service.  38 U.S.C.A. § 
1103.  See Kane v. Principi, 17 Vet. App 97, 101 (2003).  
However, since the veteran's November 1997 claim was received 
before the effective date of the statutory change, the claim 
is entitled to consideration under the law in effect before 
July 9, 1998.  The law in effect before July 9, 1998 is found 
in precedent opinions of the VA General Counsel.  In 
VAOPGCPREC 2-93, it was held that direct service connection 
for a tobacco-related disability could be established where 
the evidence demonstrated that an underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
19-97 expanded on this opinion, stating that service 
connection could be awarded on a secondary basis based on 
tobacco use after military service if it was shown that 
nicotine addiction arose during service and was the proximate 
cause of the disability or death.  The opinion set forth a 
two-pronged sequential analysis for determining whether 
secondary service connection was warranted: (1) The veteran 
must have acquired a chemical dependence on nicotine during 
service; and (2) the nicotine dependence must have been the 
proximate cause of the present disability.  VAOPGCPREC 19-97.

After a thorough analysis of the record, the Board finds that 
direct or secondary service connection is not warranted here.  
This is because the evidence shows that the veteran incurred 
his nicotine disorder before entering service.  The record 
shows that the veteran smoked one package of cigarettes per 
day for approximately four years prior to his entry onto 
active duty at the age of 20.  The record also shows that the 
veteran continued smoking the same amount in service, and 
after separation in 1957.  After review of the record, the 
September 2004 VA examiner concluded that the veteran "had a 
nicotine addiction prior to his entering the military 
service."  Given these facts, the Board finds that the 
veteran had a preexisting disease prior to entry onto active 
service, which led to his current lung disorder.  As such, 
the avenues to recovery delineated in the two VA General 
Counsel opinions are not available to him.  38 U.S.C.A. § 
1110; VAOPGCPREC 2-93; VAOPGCPREC 19-97.  

This does not end the Board's inquiry, however.  As the Board 
finds that the veteran's tobacco addiction preexisted 
service, the Board must now address whether active service 
aggravated the veteran's preservice disorder.  

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.306, service 
connection may be established based on in-service aggravation 
of a preexisting disease.  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003); see Cotant v. Principi, 17 Vet. App. 117, 131 
(2003)(holding that the clear and unmistakable evidence 
standard in 38 C.F.R. § 3.306(b) is "onerous" and requires an 
"undebatable" result).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-03.  

The record lacks evidence showing that the veteran's entrance 
examination noted that the veteran had a nicotine addiction.  
For purposes of this part of the Board's analysis, the 
veteran must therefore be presumed to have been sound upon 
entrance into service - that is, the Board must presume he 
did not have a nicotine addiction prior to service.  This 
presumption will be rebutted only if the evidence of 
preservice addiction and smoking already noted shows clearly 
and unmistakably that, first, the addiction preexisted 
service and, second, the addiction was not aggravated during 
service.        

As to the first issue - the Board finds the veteran's 
admission to four years of heavy and chronic preservice 
smoking, and the VA physician's conclusions of preservice 
addiction, clear and unmistakable evidence of a preservice 
tobacco addiction.  VAOPGCPREC 3-03.  

As to the second issue, whether clear and unmistakable 
evidence shows that the veteran's tobacco addiction was not 
aggravated by service, the Board finds likewise.  VAOPGCPREC 
3-03.  The evidence of record shows that smoking in service 
did not aggravate, worsen, or increase in severity the 
veteran's tobacco addiction.  The veteran smoked one package 
of cigarettes per day for the four years before he entered 
service (from age 16 to age 20).  The veteran smoked the same 
amount of cigarettes per day during service.  The veteran's 
separation physical examination notes several complaints, but 
reports his lungs as normal.  The onset of the veteran's 
disorders began nearly 30 years after separation from 
service.  And based on a review of the record, the VHA 
specialist opined that the veteran's nicotine addiction did 
not increase in severity during service, and was not 
aggravated by service.  The Board finds this evidence clear 
and unmistakable evidence that the veteran's addiction was 
not aggravated by his active service.  

Finally, the Board will address the issue of missing service 
medical records that may have been destroyed by fire.  In 
such cases as this, the Board has a heightened obligation to 
consider carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In deliberating on 
this matter, the Board has done so.  Nevertheless, with the 
evidence of preservice smoking, and the strength of medical 
evidence against the veteran's claim, the Board finds the 
benefit of the doubt rule inapplicable here, even under the 
relaxed standard of O'Hare.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disorder, 
claimed as residuals of cold weather exposure, to include 
emphysema, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





  







 Department of Veterans Affairs


